                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

FANNIE MAE,                                    )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-19-331-G
                                               )
LAKEVIEW TOWERS, LLC, et al.,                  )
                                               )
       Defendants.                             )

                                          ORDER

       The Court is receipt of the Notice of Bankruptcy Filing (Doc. No. 16) submitted by

Defendant Lakeview Towers, LLC (“Lakeview”) on May 8, 2019, and advising that

Defendant Lakeview has filed for Chapter 11 bankruptcy. While 11 U.S.C. § 362 extends

the automatic-stay provisions of the Bankruptcy Code to the bankruptcy “debtor,” the rule

followed in the Tenth Circuit and by the majority of other circuits is that the stay provision

does not extend to the debtor’s codefendants. See Fortier v. Dona Anna Plaza Partners,

747 F.2d 1324, 1330 (10th Cir. 1984). A narrow exception to the rule has been recognized,

see Okla. Federated Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136, 141 (10th Cir.

1994), but the record before the Court does not indicate that Lakeview’s codefendant Vaios

Theodorakos would fall within that exception.         Therefore, until otherwise notified,

Plaintiff’s action shall continue as to Defendant Theodorakos. If Plaintiff and Defendant

Theodorakos instead desire a stay or an administrative closure of this action pending

resolution of the bankruptcy proceedings, they shall file an appropriate application with the

Court within 14 days of this Order.
IT IS SO ORDERED this 10th day of May, 2019.




                                 2
